Citation Nr: 1115577	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for renal insufficiency, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied service connection for sleep apnea and renal insufficiency, on both direct bases and as secondary to the service-connected hypertension.

The Veteran has submitted new evidence in the form of a medical nexus opinion, which relates to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran has sleep apnea that is as likely as not related to his active duty.

2.  The Veteran has renal insufficiency that is as likely as not proximately due to, or the result of, his now service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has sleep apnea that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, he has renal insufficiency that is proximately due to, or the result of, his service-connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010); 38 C.F.R. § 3.310 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for sleep apnea and renal insufficiency, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Additionally, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims' ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

	1.  Sleep Apnea

The Veteran contends that he has sleep apnea that was incurred in service or that is secondary to his service-connected hypertension.  His service treatment records show no diagnosis of, or treatment for, sleep apnea.  Additionally, they are absent of any evidence of complaints of tiredness or other symptoms of sleep apnea.  However, his service treatment records do document the Veteran being overweight toward the end of his service.  A treatment record dated in April 1989 shows that the Veteran was diagnosed as being overweight.  Furthermore, records dated in January 1992 reveal that the Veteran followed fad diet plans to lose weight.  

According to post-service medical records, in August 1995, the Veteran reported a history of sleep apnea with baseline testing done in October 1994.  At a VA examination in July 1995, the Veteran was diagnosed with likely sleep apnea.  Subsequent VA treatment records dated through November 2008 continue to show a diagnosis of sleep apnea.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported that his symptoms of daytime hypersomnolence dated back to 1988.  He reported having private sleep studies done in 1992 and 1995, the results of which are not of record.  The examiner observed that there was no documentation prior to 1992 when the Veteran was in service, although the Veteran did report symptoms since 1988.  The examiner opined that the Veteran's sleep apnea was less likely as not related to his hypertension and that, rather, it was more likely related to his morbid obesity.  However, the Veteran most likely had sleep apnea while in service.

The Veteran has submitted several lay statements that indicate that he complained of tiredness in the late 1980s while in service.  A statement dated in December 2005 from two family members indicates that, while sleeping on the couch at home on leave, he would stop breathing for a minute and then would catch his breath.  One of the statements dated in July 2006 was from a serviceman that was a roommate of the Veteran while stationed at Barksdale Air Force Base.  The statement indicates that the Veteran complained about being tired all the time and took naps in the afternoon.  Another statement from a fellow serviceman received in September 2008 reveals that, when staying overnight at the friend's house beginning in the late 1980s, the Veteran frequently yawned, remarked about being tired, and took frequent naps.  When napping, the Veteran also emitted a gurgling sound as if he was having a hard time breathing; it also seemed that the Veteran would stop breathing and then start again.  

A sleep specialist consult record dated in February 2009 reveals that, at least by the Veteran's symptoms, his sleep apnea predated his retirement from the military.  The Veteran reported that he experienced daytime sleepiness in 1987; at that time, he weighed between 175 and 180 pounds.  The Veteran reported symptoms that included snoring, witnessed apnea, and no weight gain at that time.  The Veteran retired in 1992, and his weight at that time had increased to 223 pounds; he continued to complain of daytime sleepiness and received a sleep study in 1996, which was positive for obstructive sleep apnea.  The physician opined that the Veteran's history was fully consistent with his progress and other symptoms.  Given that the Veteran had hypertension at the time of reporting daytime sleepiness and witnessed apneas (in 1987), there was a high likelihood that sleep apnea was present.  

Based on a review of the evidence, the Board finds that service connection for sleep apnea on a direct basis is warranted.  Although the Veteran's STRs do not show any symptomatology, the Veteran has credibly reported about having experienced daytime sleepiness in service.  The Veteran is also competent to report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Veteran's competent and credible contentions are supported by several lay statements.  There is nothing in the record to indicate that the lay statements are not competent or credible.  The Veteran's family members and friends are competent to indicate witnessing the Veteran having problems breathing while sleeping, taking naps, and hearing the Veteran complain of sleepiness during the day. 

Based on the Veteran's competent and credible reported history of symptoms that had their onset in service, two medical professionals have provided positive nexus opinions.  As noted above, the May 2005 VA examiner opined that the Veteran's sleep apnea had its onset in service and the February 2009 consultation also indicates that the Veteran's sleep apnea began in service.  These two medical opinions are uncontradicted.  The May 2005 examiner's opinion relating the Veteran's sleep apnea to his morbid obesity is supported by the STRs documenting the Veteran being overweight toward the end of his service and, thus, supports a finding that the Veteran's sleep apnea had its onset in service.  

Accordingly, and on the basis of the objective evidence, the Veteran's competent and credible lay statements, the competent and credible lay statements of family and friends, the two positive and uncontradicted medical opinions, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sleep apnea that was incurred in service.  The evidence is in favor of the grant of service connection for sleep apnea.  Service connection for sleep apnea is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  

	2.  Renal Insufficiency

The Veteran's service treatment records include a record dated in January 1992, which indicates that the Veteran was diagnosed with renal insufficiency from combined medications from a fad diet.  There is no indication that the Veteran continued to have renal insufficiency in service after that isolated diagnosis.

According to post-service medical records, the Veteran was diagnosed with renal insufficiency as early as September 2004.  The Veteran was afforded a VA examination in June 2005.  The Veteran was diagnosed with chronic kidney disease, most likely due to decrease renal perfusion due to decreased cardiac output and stroke volume.  The examiner opined that he did not think that the Veteran's history of hypertension was the etiology of his renal insufficiency, but rather, the hemodynamic effects related to his sleep apnea, affecting his renal perfusion.  

The Veteran was afforded a second VA examination in August 2007.  He reported that he started having problems in 2000 and was diagnosed in 2002.  The examiner reported that she was unable to opine whether the Veteran's chronic kidney disease was caused by hypertension without resorting to mere speculation.  The examiner explained that the Veteran had multiple comorbidities, which could contribute to kidney disease.

Based on a review of the evidence, the Board finds that service connection for renal insufficiency as secondary to the now service-connected sleep apnea is warranted.  Although the Veteran's STRs show a diagnosis of renal insufficiency in service, there is nothing to indicate that such diagnosis was chronic.  Thus, the evidence does not support a finding of service connection on a direct basis as there is no continuity of symptomatology following the in-service diagnosis.  However, as discussed above, the June 2005 examiner opined that the Veteran's renal insufficiency was related to his sleep apnea.  That opinion is uncontradicted.  Because the Veteran is now service connected for sleep apnea, and there is an uncontradicted medical opinion indicating that his renal insufficiency is related to his sleep apnea, the Board therefore finds that service connection for renal insufficiency is warranted.  

Accordingly, and on the basis of the objective evidence, the Veteran's competent and credible lay statements, the positive and uncontradicted medical opinion, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has renal insufficiency that is due to his service-connected sleep apnea.  The evidence is in favor of the grant of service connection for renal insufficiency on a secondary basis.  Service connection for renal insufficiency is, therefore, granted.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for renal insufficiency, as secondary to the service-connected sleep apnea, is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


